Citation Nr: 1550216	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  12-25 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for white matter lesions, as due to exposure to ionizing radiation.

2.  Entitlement to service connection for multiple sclerosis (MS), to include as due to exposure to ionizing radiation and/or as secondary to white matter lesions.

3.  Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran & N.C.


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from June 1977 to July 1981.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2010, July 2012, and August 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

Service connection for multiple sclerosis was denied in an August 2010 rating decision.  A notice of disagreement was received in July 2011, a statement of the case was issued in August 2012, and a VA Form 9 was received in September 2012.

Service connection for white matter lesions was denied in a July 2012 rating decision.  The RO determined that the Veteran's claim for multiple sclerosis and white matter lesions were inextricably intertwined, and thereafter addressed them as a single issue.  As noted in a February 2014 supplemental statement of the case, however, they are now addressed separately.

Service connection for PTSD was granted in an August 2013 rating decision.  A notice of disagreement was received in May 2014, a statement of the case was issued in November 2014, and a VA Form 9 was received in January 2015.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in August 2015 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The issue of entitlement to service connection for multiple sclerosis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was exposed to ionizing radiation during military service.

2.  Resolving all reasonable doubt in favor of the Veteran, his white matter lesions are causally or etiologically due to exposure to ionizing radiation during his time in service.

3.  The Veteran's PTSD is manifested by total occupational and social impairment, including symptoms such as extreme difficulty with the public, persistent suicidal ideation, disturbance in motivation and mood, and impaired impulse control.


CONCLUSIONS OF LAW

1.  Service connection for white matter lesions, as due to exposure to ionizing radiation, is established.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2015).

2.  The criteria for an initial 100 percent rating for the Veteran's PTSD are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Code 9411 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

In this case, the Board is granting in full the benefit sought on appeal.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

II.  Entitlement to Service Connection for White Matter Lesions, as Due to Exposure to Ionizing Radiation

The Veteran seeks entitlement to service connection for white mater lesions, as due to exposure to ionizing radiation.

Applicable Laws

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Service connection for a disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods.  Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are certain types of cancer that are presumptively service connected where a person is a "radiation-exposed Veteran" as statutorily defined.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, "radiogenic diseases" may be service connected pursuant to 38 C.F.R. § 3.311.  Third, service connection may be granted under 38 C.F.R. § 3.303(d) when it is established that the disease diagnosed after discharge is the result of exposure to ionizing radiation during active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

A "radiation-exposed Veteran" is defined by 38 C.F.R. § 3.309(d)(3) as either a Veteran who, while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device (see 38 C.F.R. § 3.309(d)(iv)); the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946.  38 C.F.R. § 3.309(b)(i), (ii). 

Diseases which are presumptively service-connected based upon "radiation-exposed Veteran" status are: cancers of the thyroid, breast, pharynx, esophagus, stomach, small intestine, pancreas, bile duct, gallbladder, liver, salivary gland, urinary tract, bronchio-alveolar, bone, brain, colon, lung, and ovary; as well as leukemia, multiple myeloma, and lymphomas (except Hodgkin's disease).  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d). 

38 C.F.R. § 3.311, which is separately applicable from 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d), provides instruction on the development of claims based on exposure to ionizing radiation, and does not refer to any other types of radiation exposure.  

Section 3.311(a) calls for the development of a dose assessment where it is established that a radiogenic disease first became manifest after service, where it was not manifest to a compensable degree within any applicable presumptive period specified in either § 3.307 or § 3.309, and where it is contended that the disease is a result of ionizing radiation in service.  

"Radiogenic disease" under 38 C.F.R. § 3.311 is defined as a disease that may be induced by ionizing radiation, and specifically includes a variety of types of cancers.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv).  Section 3.311(b)(5)(iv) provides that unless excepted (which is not the case here) under that section, the radiogenic disease must be become manifest 5 years or more after exposure.  38 C.F.R. § 3.311(b)(4) also requires 38 C.F.R. § 3.311(b) development where there has been submitted competent scientific or medical evidence that a disease not listed at 38 C.F.R. § 3.311(b)(2)(i)-(xxiv) is a radiogenic disease. 

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992). 

Facts & Analysis

It has been determined that the Veteran was exposed to radiation while serving on the USS Proteus, as a nuclear weapons assembler.  See December 2011 Memo.  It was determined that the Veteran had a deep dose equivalent photon of 00.571 rem, and a deep dose equivalent neutron of 00.892, with a total lifetime exposure of 01.373 rem.  See November 2011 Naval Dosimetry Center letter.

Unfortunately, white matter lesions is not among the diseases specified as presumptively service connected under 38 C.F.R. § 3.309(d), nor is it a "radiogenic disease" pursuant to 38 C.F.R. § 3.311.

Importantly, however, the Veteran has submitted multiple statements from his treating physicians indicating that his diagnosis of white matter lesions is due to his exposure to ionizing radiation during service.

In March 2010, the Veteran's treating physician noted that the Veteran had a diagnosis of white matter changes and his history was significant for radioactive exposure, which is a known cause of white matter changes that may manifest itself several years, perhaps 15 to 20 years, after the actual exposure.

In February 2011, the Veteran's treating physician stated that the Veteran was diagnosed with white matter lesions, which were quite extensive.  The physician opined that it is more likely than not that the Veteran's white matter lesions are related to ionizing radiation from his years in the service, which is well known to cause white matter lesions.  The physician stated that these symptoms are typically delayed by several years, and he has personally seen this frequently in patients who were overdosed with radiation therapy, for example, for carcinoma, and developed white matter lesions 10 years after exposure.  The physician opined that because ionizing radiation can by a very late manifestation, and the lesions are atypical for multiple sclerosis, it is more likely than not that the Veteran's white matter lesions are related to ionizing radiation from his years in service.  

During a June 2011 neurology consultation, the neurologist stated that it remains his opinion that the Veteran's white matter changes are related directly to the Veteran's radiation while in the service.

The Board notes the January 2012 Memorandum from the Co-Director of the Environmental Health Program, opining that it is unlikely the Veteran's white matter lesions can be attributed to radiation exposure while in the military service; however, as noted, several treating neurologists and physicians have opined that the Veteran's disorder is due to his time in service. 

In view of the totality of the evidence, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current white matter lesions are due to exposure to ionizing radiation during service.  In light of the discussion above, while the evidence is not unequivocal, it has nonetheless placed the record in relative equipoise.  As such, the Veteran's service-connection claim is granted.

III.  Entitlement to an Initial Rating Higher than 30 Percent for PTSD

Service connection for PTSD was established by an August 2013 rating decision, at which time a 30 percent rating was assigned, effective from June 2011.  The Veteran asserts his disability is more severe than what is represented by the current rating. 

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has considered the entire record, including the Veteran's VA clinical records and private treatment records.  These show complaints and treatment, but will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability. 

The current regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130, Diagnostic Code 9411, is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of the Veteran's occupational and social impairment.  

The Veteran is rated as 30 percent disabled under 38 C.F.R. § 4.130, Diagnostic Code 9411. 

A rating of 50 percent is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; and difficulty establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 70 percent evaluation is warranted where there is objective evidence demonstrating that the Veteran has occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with his routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The Veteran was afforded a VA examination in May 2013, at which time he was diagnosed with PTSD.  After examination, the examiner indicated that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The examiner stated that the Veteran's occupational impairment was "total."  The examiner stated that the major cause of his present occupational impairment was the white matter growth on his brain; however, the examiner stated that it did appear that his PTSD symptoms had some degree of occupational impairment before his white matter growth in 2006.  Furthermore, the examiner stated that the Veteran had two unsuccessful marriages and possibly an argumentative nature, which was largely due to PTSD.

A February 2014 VA outpatient note indicates that the staff psychiatrist received a letter from the Veteran's former employer.  The letter indicated that the Veteran worked for the employer from 1983 to 1991, during which he was fired three times due to becoming frustrated and being very short-tempered.  The psychiatrist opined that this frustration and short temperament were symptoms of PTSD and is evidence of the fact that the Veteran is completely unemployable because of this condition.  See February 2014 VA treatment note.

The Veteran's treating psychologist submitted a statement in July 2015.  The psychologist stated that many of the Veteran's PTSD symptoms are not well controlled.  It was noted that the Veteran's symptoms developed during his time in service, and include irritability, concentration and sleep problems.  The psychologist stated that Veteran continues to have nightmares every night, extreme difficulty being in the public, difficulty in dealing with other people, which has resulted in loss of employment, and a great deal of disturbance in both motivation and mood.  The Veteran also has recurrent suicidal ideation, impaired impulse control resulting in unprovoked irritability, and an inability to adapt to stressful situations.  The psychologist indicated that he Veteran is unable to establish or maintain effective work or social relationships, and given the severity of his impairment, he should be considered 90 percent disabled.  See July 2015 statement.

Similarly, an August 2015 VA treatment note indicates that the Veteran has been fired three times because of temper outbursts and problems with PTSD.  It was noted that the Veteran is unable to work at this time.  The treating psychologist noted that the Veteran still wishes he were dead; however, he indicated he would not kill himself in the near future.

The Board finds the Veteran is entitled to an initial rating of 100 percent because records indicate the Veteran has total occupational and social impairment.  As noted in the May 2013 VA examination, although the VA examiner stated the Veteran had occupational and social impairment with deficiencies in most areas, the examiner stated that the Veteran's occupational impairment was "total" and that it did appear that his PTSD symptoms had some degree of occupational impairment before his white matter growth in 2006.  Furthermore, the examiner stated that the Veteran had two unsuccessful marriages and possibly an argumentative nature, which was largely due to PTSD.  Additionally, the Veteran's previous employer asserted the Veteran was fired three times due to a short temper, and multiple treating psychologists indicated that the Veteran was unemployable, had extreme difficulty with the public and was suicidal.  For these reasons, the Board finds that the Veteran is entitled to an initial 100 percent rating for his PTSD.


ORDER

Entitlement to service connection for white matter lesions, as due to exposure to ionizing radiation, is granted.

Entitlement to an initial rating of 100 percent for PTSD is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits.


REMAND

The Veteran seeks entitlement to service connection for multiple sclerosis.

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

As a result of this Board decision, the Veteran has been granted entitlement to service connection for white matter lesions, as due to exposure to ionizing radiation.  The Board finds that the evidence is unclear, however, as to whether the Veteran has a diagnosis of multiple sclerosis that is separate and distinct from his diagnosis of white matter lesions.  

As noted in a March 2010 VA treatment note, the Veteran "currently has a diagnosis of white matter changes....as far as the diagnosis of MS, this began based on the MRI findings, which are nonspecific."  

Similarly, a February 2011 VA treatment note states the Veteran "has been diagnosed with white matter lesions.  Although the current diagnosis is MS, in my opinion...the lesions are quite extensive and the onset of the disorder is late."  

Additionally, a June 2011 VA treatment note states, "there has been a lot of confusion and mix up....it does not look like typical MS and indeed this was the impression of the previous neurologist who first saw him in 2006/2007...therefore, it remains my opinion that his white matter changes are related direct to his radiation while in the service and the diagnosis of MS is quite questionable."

The Veteran has not yet been afforded a VA examination for his claimed multiple sclerosis.  On remand, the Veteran should be afforded a VA examination and a medical opinion must be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all updated treatment records.

2.  Afford the Veteran a VA examination for multiple sclerosis.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.

a)  Please clarify the Veteran's diagnosis.  The examiner must offer comments and an opinion as to whether the Veteran has multiple sclerosis that is a separate disorder from his service-connected white matter lesions.

b)  If the Veteran is diagnosed with multiple sclerosis, based on a full review of the record, to include the Veteran's lay statements regarding the incurrence and symptomatology of the disorder, please offer comments and an opinion whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that:

i)  the Veteran's multiple sclerosis is causally or etiologically due to service to include exposure to ionizing radiation, had an onset during service, or manifested to a compensable degree with seven years of service separation; and,

ii)  the Veteran's multiple sclerosis is proximately due to or aggravated (beyond a natural progression) by his service-connected white matter lesions.

The examiner must offer comments regarding the symptoms the Veteran asserts he experienced prior to being diagnosed.

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved is required.

3.  After all of the above actions have been completed, readjudicate the claim.  If the claim remains denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto. 

4.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


